                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

Medicus Watson,                              )
                                             )         C/A No. 1:19-825-TMC
                      Plaintiff,             )
                                             )
       v.                                    )                  ORDER
                                             )
Grady West,                                  )
                                             )
                      Defendant.             )
                                             )

       Plaintiff Medicus Watson, proceeding pro se, filed this action pursuant to 42 U.S.C. §

1983. (ECF No. 1). On May 7, 2019, Magistrate Judge Shiva V. Hodges issued a Report and

Recommendation (“Report”) recommending that this action be dismissed without prejudice for

failure to prosecute. (ECF No. 9).1 Plaintiff was advised of his right to file objections to the

Report. (ECF No. 9 at 4). However, Plaintiff has not filed any objections to the Report and the

time for doing so has expired.

       The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-

71 (1976). In the absence of objections, this court is not required to provide an explanation for

adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Furthermore, failure to file
1
 In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02(B)(2), D.S.C., all pre-trial
proceedings were referred to a magistrate judge.
specific written objections to the Report results in a party’s waiver of the right to appeal the

district court’s judgment based upon that recommendation. 28 U.S.C. § 636(b)(1); Thomas v.

Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v.

Schronce, 727 F.2d 91 (4th Cir. 1984).

       After a thorough review of the Report and the record in this case, the court adopts the

Magistrate Judge’s Report (ECF No. 9) and incorporates it herein. Therefore, this action is

DISMISSED without prejudice for failure to prosecute pursuant to Rule 41 of the Federal

Rules of Civil Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.

                                                             s/Timothy M. Cain
                                                             United States District Judge

Anderson, South Carolina
May 28, 2019




                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4 \

of the Federal Rules of Appellate Procedure.




                                                 2
